      Case 2:18-cv-02929-JAM-DB Document 40 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VEER B SINGH,                                     No. 2:18-cv-2929 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    USCIS, U.S. CITIZENSHIP AND
      IMMIGRATION SERVICES,
15

16                       Defendant.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On May 20, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has filed objections to the

24   findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////

                                                       1
     Case 2:18-cv-02929-JAM-DB Document 40 Filed 09/01/21 Page 2 of 2


 1                                          CONCLUSION
 2           Accordingly, IT IS HEREBY ORDERED that:
 3           1. The findings and recommendations filed May 20, 2021 (ECF No. 38) are adopted in
 4   full;
 5           2. Defendant’s September 28, 2020 motion to dismiss (ECF No. 34) is granted;
 6           3. The second amended complaint filed September 21, 2020 is dismissed without further
 7   leave to amend; and
 8           4. This action is closed.
 9

10
     Dated: September 1, 2021                     /s/ John A. Mendez
11                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
